788 N.W.2d 891 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Stanley H. NATHANSON, a Minnesota Attorney.
No. A10-684.
Supreme Court of Minnesota.
October 5, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent Stanley H. Nathanson. On June 28, 2010, the court referred the matter to the Honorable David E. Christensen to hear and to make findings of fact and recommendations for disposition on or before October 26, 2010. Respondent has requested that the evidentiary hearing in the matter be continued for six months based on financial hardship. The Director has no objection and has entered into a stipulation with respondent for temporary suspension of respondent from the practice of law pending completion of the disciplinary proceedings.
The court has independently reviewed the file and approves the jointly recommended temporary suspension.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Stanley H. Nathanson is temporarily suspended from the practice of law *892 until further order of this court. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility (RLPR) (requiring notice of suspension to clients, opposing counsel, and tribunals).
IT IS FURTHER ORDERED that the date for the Honorable David E. Christensen to hear and to make and report his findings of fact and recommendations for disposition of the matter is extended to April 26, 2011.
BY THE COURT:
/s/Alan C. Page
Associate Justice